Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 1 of 21 PageID #: 2088

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------x

UNITED STATES OF AMERICA,                                         Docket. No. 17 Cr. 281 (ERK)

               - against -                                             DECLARATION

CARLOS MARTINEZ,

                                Defendant.

---------------------------------x

STATE OF NEW YORK                              )
COUNTY OF NEW YORK                            : ss .:

        Anthony L. Ricco, Esq., pursuant to Title 28, United States Code, section 1746, hereby

declares under the penalties of perjury:

        I am counsel for the defendant, Carlos Martinez, and I make this declaration in support of

his motion for a new trial pursuant to Rule 33 of the Federal Rules of Criminal Procedure. The

grounds upon which Carlos Martinez seeks relief under Rule 33 is that the government withheld

Brady information from the defense, which has served to undermine the confidence in the verdict

reached by the jury on several counts of conviction.

                                           I. Introduction

        During the trial of Carlos Martinez, there was testimony by his accuser, known to the jury as

“Maria,” wherein she described a sexual encounter, which she said had taken place between her and

Carlos Martinez prior to her departure from the Metropolitan Detention Center in April 2016.

During her trial testimony before Judge Korman,“Maria” provided explicit details of the sexual

encounter, itself, along with the events which immediately preceded the sexual encounter and those

which immediately followed. “Maria” testified at trial that on a single occasion in the month of

April 2016, she was grabbed and forcibly raped by Carlos Martinez, a Lieutenant employed by the

Bureau of Prisons, while she was cleaning the Lieutenant’s office at the Metropolitan Detention

Center, where she was detained as sentenced prisoner. On January 19, 2018, the jury returned a
Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 2 of 21 PageID #: 2089



guilty verdict on all twenty counts of the indictment.

        On August 22, 2018, Carlos Martinez made a post-verdict Brady demand to determine

whether the government failed to provide the defense with information which should have been

disclosed pursuant to Brady v. Maryland, 373 U.S. 83, 87 (1963), Giglio v United States, 405 US 150,

154-155 (1972) and Kyles v. Whitely, 514 U.S. 419 (1995). Specifically, Carlos Martinez made an

inquiry into whether, at anytime during the proceedings against Carlos Martinez, did the government

ever provide Carlos Martinez with the disclosure of any interviews between the government

prosecutors and/or the case agents and an inmate/detainee named Jane Doe No. 4, concerning the

events of the April 2016 sexual encounter, as alleged in counts 17 through 20 of the indictment,

which was the subject of the testimony of “Maria.”

        On September 5, 2018, the government responded that it “inadvertently” failed to disclose

to Carlos Martinez, that prior to his trial, there was, in fact, an interview with an individual known as

Jane Doe No. 4, and the government subsequently provided Carlos Martinez with a copy of the

memorandum of the interview dated April 27, 2017. The memorandum of the interview revealed

that the government withheld from the Carlos Martinez material information that Jane Doe No. 4

had provided, which was related to whether “Maria” was forcibly raped on a date in April of 2016,

as she had claimed.

        The memorandum of the interview revealed that Jane Doe No. 4 provided an account of the

circumstances surrounding the April 2016 sexual encounter, which was inconsistent with, and

contrary to the “Maria’s” testimony that she was forcibly raped. The information that the

government “inadvertently” failed to disclose had the following effect: (1) it precluded Carlos

Martinez from impeaching “Maria” during cross examination on prior inconsistent statements; (2) it

thwarted Carlos Martinez from affirmatively presenting testimony of a witness which materially


                                                    2
Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 3 of 21 PageID #: 2090



contradicted the testimony of ‘Maria;” (3) it concealed from Carlos Martinez material information

that his counsel could have further investigated and developed into additional facts to demonstrate

that the encounter with “Maria” was not a forcible act; and (4) it prevented his counsel from using

such information to provide contrary arguments to the jury during closing arguments. Set forth in

detail below, in constitutional terms, the government’s failure to disclose this highly relevant and

material Brady evidence violated Carlos Martinez’s Sixth Amendment right to cross examination and

his Sixth Amendment right to present evidence on his own behalf, resulting in a violation of due

process. As a result, and for reasons set forth in further detail below, Carlos Martinez now seeks a

new trial.

                  II. Arguments in Support of the Application for a New Trial

        In this case, Carlos Martinez asserts a violation of his rights protected under the Supreme

Court’s decision in Brady v. Maryland, 373 U.S. 83 (1963) and its progeny; in particular Kyles v. Whitley,

514 U.S. 413 (1995). The United States Supreme Court case authority clearly supports a finding that

the observations and statements made by Jane Doe No. 4 constitute Brady material and as such,

triggers the prosecution’s obligation to provide the corresponding identification and contact

information to the defense. Kyles v. Whitely, 514 U.S. 419 (1995). Although there is no precise

deadline for when Brady/Giglio information must be disclosed, the Second Circuit has held that

Brady requires disclosure “in time for its effective use at trial.” See, United States v. Douglas, 525 F.3d

225, 245 (2d Cir. 2008) (internal quotation marks omitted); accord DiSimone v. Phillips, 461 F.3d 181,

196–97 (2d Cir. 2006).

        The Supreme Court has long ago held that the prosecutor’s failure to turn over Brady

information is prosecutorial misconduct, notwithstanding the “good faith or bad faith” of the

prosecutor. Brady v. Maryland, 373 U.S. 83, 87 (1963). In this case, the government has stated that it


                                                     3
Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 4 of 21 PageID #: 2091



“inadvertently” failed to disclose the interview of Jane Doe No. 4. Nevertheless, the impact of the

government’s failure to disclose the existence of this Brady witness thwarted and deprived Carlos

Martinez of his right to investigate and develop his defense, and to present evidence via his right to

compulsory process and to cross examination.

Government’s Theory of the Case - Why Jane Doe’s Testimony Constitutes Material Evidence

         The government’s theory in this case was that Carlos Martinez committed multiple acts of

rape upon an individual known as “Maria” on various dates from December 2015 to April 2016.

        The twenty count indictment specifically charged that during a period of five months, from

December 2015 to April 2016, Carlos Martinez, a supervisor within the Bureau of Prisons, used his

position of authority, coupled with physical force and fear, to repeatedly rape “Maria,” a sentenced

female prisoner detained at the Metropolitan Detention Center in Brooklyn, New York.

        Fifteen of the indictment’s twenty counts contained an essential element that required the

jury to make a specific finding, beyond a reasonable doubt, that Carlos Martinez used physical force to

commit various acts of aggravated sexual abuse.1 See, 18 U.S.C.§ 242 (aggravated sexual abuse or an

attempt) and 18 U.S.C. § 2241(a)(1)(using force against another); See also, The Courts Jury Instructions,

Trial Transcript, pages 1084, 1087, 1088, 1089 and 1090. Each of these counts required a finding of

forcible rape.

        In order to support its theory, and to establish the element that Carlos Martinez used

physical force to commit various acts of aggravated sexual abuse, the government relied upon the



        1
                  Specifically, the indictment charged Carlos Martinez with the deprivation of the civil rights
of a detainee identified as Jane Doe, by using force to commit various aggravated acts of sexual abuse against
her in violation of 18 U.S.C.§ 242 (Counts 1, 5, 9, 13, 17, 18). The indictment also charged Carlos Martinez
with multiple counts of aggravated sexual abuse in a federal prison, by causing Jane Doe to engage in various
sexual acts, by using force against her. 18 U.S.C. § 2241(a)(1)(counts 2, 3, 6, 7, 10, 11, 14, 15, 19). Finally, the
indictment charged Carlos Martinez with multiple counts of sexual abuse of a ward by causing Jane Doe to
engage in various sexual acts, while she was in official detention at a federal prison and when she was under
custodial, supervisory and disciplinary authority in violation of 18 U.S.C. §2243(b)(counts 4, 8, 12, 16, 20 - no
finding of force required).

                                                         4
Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 5 of 21 PageID #: 2092



testimony of “Maria,” who testified that she had a job at the jail as a cleaner, and that part of her job

responsibilities were to clean the Lieutenant’s Office on the second floor of the Metropolitan

Detention Center. During the trial, “Maria” testified that Carlos Martinez used physical force to

cause her to engage in various sexual acts with him against her will on multiple occasions. See, Trial

Transcript, page 107, line 11; page 149, line 8; 162, line 4; page 179, line 7; page 220, line 24; page

221, line 1; page 321, line 19; page 322, line 3; page 322, line 10; page 328, line 22; page 329, line 7;

page 330, line 18; page 332, line 4; page 333, line 21; and page 396, line 13. “Maria” testified that

each forcible act of sexual abuse took place inside the Lieutenant’s Office on the second floor of

Metropolitan Detention Center, where she had been summoned to clean, and that each encounter

took place outside the presence of any other person.

        In fact, the government did not call any other person who testified that they actually

observed “Maria” being physically forced to engage in sexual acts with Carlos Martinez. See, e.g.,

Trial Transcript, page 459, line 13 to 15. The government did not present evidence of torn clothing,

photographs of bruising, video surveillance, or medical records to corroborate “Maria’s” testimony

that she was forcibly raped. Instead, the government introduced a plethora of photographs

depicting various locations at the Metropolitan Detention Center, several charts, volumes of records

of work detail schedules, prisoner visitation records, time sheets. and other Bureau of Prisons

records, to support and corroborate various aspects of “Maria’s” testimony. But no direct evidence

capturing Carlos Martinez engaged in forcible rape and/or sodomy. Only the testimony of “Maria.”

        The government called several Bureau of Prisons staff members and civilian employees in

order to establish corroboration that “Maria” was subjected to unwanted, physically forced sexual

acts, and the government presented the testimony of sentenced inmates. During the trial, “Maria”

testified that she had discussed the forced sexual encounters with female inmates at various times,

sometimes before and/or after the sexual encounters. See, Trial Transcript, page 126, line 11, pages


                                                     5
Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 6 of 21 PageID #: 2093



118, line 23 through 124, line 23. “Maria” testified that the women had various reactions to her

claims that she had been forcibly raped and sodomized by Carlos Martinez. “Maria” testified by

identifying the names of the women present during those conversations as Danilda Osorio, Melva

Vasquez and Kiara Maldonaldo, and government called them as witnesses.

        However, the government did not call Jane Doe No. 4 as a witness at the trial, although her

interview establishes that she, just like Danilda Osorio, Melva Vasquez and Kiara Maldonaldo, also

had direct conversations with “Maria,” both prior to and after the encounter where Maria testified

she was forcibly raped. Nor did “Maria” ever mention, during her exhaustive and detailed direct

trial testimony, the presence of Jane Doe No. 4 at any of her conversations with female detainees

before or after she had a sexual encounter with Carlos Martinez. After reviewing the memorandum

of the April 18, 2017 interview, it is not difficult to conclude that the reason why Jane Doe No. 4

was not called as a witness, nor ever mentioned as being present during conversations about

Lieutenant Carlos Martinez. Jane Doe No. 4's account and observations of the events which took

place prior to and after the April 2016 sexual encounter are inconsistent with, and in direct

contradiction of the trial testimony of “Maria,” the government’s star witness.

The April 2016 Encounter

        “Maria” had a clear recollection of the events which took place on the date in April 2016

when she claimed that she was forcibly raped by Carlos Martinez. See, Trial Transcript, page 209,

line 8 through page 221, line 16. “Maria” provided explicit details concerning the events which took

place before, during and after the sexual encounter she had with Carlos Martinez during April 2016.

See, Trial Transcript, page 209, line 1 to line 13. “Maria” recalled the circumstances that summoned

her to the Lieutenant’s office, along with the names of the individuals whom she spoke to before

departing to go to the Lieutenants’s office. See, Trial Transcript, page 210, line 10 to page 212, line


                                                   6
Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 7 of 21 PageID #: 2094


6. “Maria” provided detail that she was escorted back and forth to the Lieutenant’s office by a

Bureau of Prisons Corrections Officer. See, Trial Transcript, page 211, line 25 to page 212, line 5.

Finally, “Maria” provided specific testimony of the events which took place during the forced rape,

and the conversations she had upon return to her unit after the forcible rape.

        “Maria” testified that after speaking to an inmate named Felicia, she was directed to go clean

the Lieutenant’s office, along with another inmate named Odis De La Cruz. See, Trial Transcript,

page 210, line 25. “Maria” testified that she saw Odis De La Cruz in their unit, and that they had a

conversation about going to clean. See, Trial Transcript, page 210, line 25. “Maria” testified that

Odis De La Cruz told her that she could not go with “Maria” to clean, since it was her visiting day,

and that she was going to have a visitor.

                Q. And what, if anything, did she tell you when she saw you?

                A. She told me she could not go with me to clean.

                Q. Did she say why?

                A. She said because she was going to have a visitor.

                Q. And was this day a visiting day at the Metropolitan Detention Center?

                A. Yes.

                Q. Did you go to clean that day?

                A. Yes.

                Q. And did you go alone or with any other inmates?

                A. I went alone.

See, Trial Transcript, page 211, lines 7 to 16. The government did not call either Felicia nor Odis

De La Cruz as a witnesses.                              ,

        “Maria” testified that after these conversations, she was escorted to the cleaning area alone,

by a Bureau of Prisons Corrections Officer who left her, after he transported her to the Lieutenant’s

Office. See, Trial Transcript, page 211, line 17 to page 212, line 2. “Maria” testified that there was a

                                                   7
Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 8 of 21 PageID #: 2095


Lieutenant Nunez present at the Lieutenant’s Office when she arrived. “Maria” testified to having a

conversation with Lieutenant Nunez when she began cleaning, and claimed that Lieutenant Nunez

was aware that “Maria” was leaving the Metropolitan Detention Center; and that Lieutenant Nunez

also asked her about another female detainee, Danilda Osorio, who, at that juncture in April 2016,

had already been discharged or transferred from the Metropolitan Detention Center. See, Trial

Transcript, page 215, lines 10 to 25. After this conversation, “Maria” testified that Lieutenant

Nunez left the office area. See, Trial Transcript, page 215, line 25.

        “Maria” testified that shortly thereafter, Lieutenant Martinez entered the cleaning area and

asked “Maria” why she was speaking to Lieutenant Nunez; that he grabbed her by the arm and

began an unwanted forcible sexual attack. See, Trial Transcript, page 217, lines 4 to 19. “Maria”

testified that Carlos Martinez forced himself upon her by kissing her, groping her, and pulling down

her pants. See, Trial Transcript, page 218, lines 22 to 25. “Maria” testified that Carlos Martinez held

her by her arms and forced her to floor on all fours, and penetrated her vagina. See, Trial Transcript,

page 219, lines 7 to page 220, line 2. “Maria” testified that Carlos Martinez did not ejaculate inside

her on this occasion. See, Trial Transcript, page 220, lines 3 to 5. “Maria” testified that Carlos

Martinez had stated that the reason he did not ejaculate inside her was "since you're going to

immigration, it could be that they give you a checkup." See, Trial Transcript, page 220, lines 3 to 5.

“Maria” testified that Carlos Martinez inserted his penis inside her vagina against her will and that he

forcibly raped her. See, Trial Transcript, page 220, line 23 to page 221, lines 5.

                Q. Did he force you to have sex with him that day?

                A. Yes.

See, Trial Transcript, page 221, lines 1 to 2. “Maria” even recalled that Carlos Martinez had an

injured finger, along with other details. “Maria” further testified that when she returned to her unit

she saw Odis De La Cruz and was told that she did not have a visit that day after all. See, Trial

Transcript, page 221, lines 8 to 16. See, Trial Transcript, page 211, lines 7 to 16.

                                                    8
Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 9 of 21 PageID #: 2096

        As stated above, “Maria” provided specific testimony of the events which took place during

the forcible rape, including the names of the individuals she spoke with prior to going to the

Lieutenant’s Office, the conversation that she had with Lieutenant Nunez when she arrived at the

Lieutenant’s Office, and those individuals whom she spoke with upon her return to her housing unit

after the forcible rape. However, at no time did “Maria” testify to having a conversation with Jane

Doe No. 4 on that date, either before or after the sexual encounter. Nor did “Maria” provide any

testimony that a female inmate named Jane Doe No. 4 was even present in the housing unit on that

date. And finally, notwithstanding the contents of the observations and accounts set forth in the

memorandum of the April 18, 2017 interview, the prosecutors never even asked “Maria” whether

there was any other additional female inmate present, or who engaged her in a conversation, either

prior to or after the April 2016 sexual encounter. Neither this court, the defense, nor the jury were

ever made aware of material information in the possession of the government prosecutors; to wit:

that there was, in fact, another female inmate who engaged “Maria” in conversation, both before

and after the April 2016 sexual encounter. In this case, the government took full advantage of its

failure to disclose the observations of Jane Doe No. 4. The government secured favorable

evidentiary rulings which permitted “Maria” to testify on direct examination to the April 2016

episode and several events without impeachment, and thwarted the defense an opportunity to call an

important witness who disputed “Maria’s” account of relevant and material events, along with the

argument that these sexual encounters engaged in by “Maria” were not the result of physical force.2


        2
                  In this case, the government used Rule 412, and the defense’s lack of full knowledge of
events, as described by Jane Doe No. 4, which the government had in its possession, as a shield and sword.
The government filed an extensive pre-trial motion in limine, pursuant to Rule 412, which sought an order to
preclude Carlos Martinez from introducing evidence regarding Jane Doe engaging in sexual acts or contact
with anyone other than the defendant, or having any type of “sexual predisposition.” During the April 18,
2017 interview, Jane Doe No. 4 provided information that was the direct subject of the government’s
preclusion motion (an encounter involving Lieutenant Perez, Jane Doe No.4 and Maria), and another episode
involving a Bureau of Prison Officer named Adwapa, which was not included in the litany of episodes in
which the government sought preclusion. Set forth in more detail below, the government made
representations to the court and secured favorable evidentiary pre-trial and trial rulings based upon “Maria’s”
direct testimony in relation to the sexual encounter involving Lieutenant Perez, Jane Doe No.4 and Maria.
However, the government withheld from the defense and the court Jane Doe No.4's account of that episode,

                                                      9
Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 10 of 21 PageID #: 2097


Interview of Jane Doe No. 4 on April 18, 2017

        Jane Doe No. 4 was interviewed by members of the prosecution team and the investigating

agents in this case on April 18, 2017.3 Although not present for the actual sexual encounter, Jane

Doe No. 4 was both an eyewitness to, and a participant in conversations “Maria” had with female

detainees in her housing unit (including Odis De La Cruz) just prior to the episode, wherein “Maria”

claimed that she was the subject of a forcible rape in April of 2016. Jane Doe No. 4 also had a

conversation with “Maria” after the episode, wherein “Maria” claimed that she was the subject of a

forcible rape in April of 2016. As an eyewitness and participant to conversations, Jane Doe No. 4

provided the members of the prosecution team and the investigating agents the reasons why

“Maria” stated she went to the Lieutenant’s Office on date near the end of April 2016, prior to her

scheduled discharge from the Metropolitan Detention Center on April 29, 2016. See, Trial

Transcript, page 209, line 1 to 14.

        “Maria’s” testimony of the circumstances, which took place prior to her going down to the

Lieutenant’s Office, her reasons for going down to the Lieutenant’s Office, and the individuals




which was inconsistent with and contradicted “Maria’s” testimony. A review of the trial transcript, along
with the benefit of Jane Doe No. 4's observations, shows that the government’s representations to the court
concerning the sexual encounter between Lieutenant Perez, Jane Doe No. 4 and Maria was not accurate - at
least not according to the statements made by Jane Doe No. 4 during the April 18, 2017 interview. See, Trial
Transcript, page 343, line 2 to 18; page 345, line 9 to 346, line 2, and compare with Jane Doe No. 4's account
of the same encounter which comprises 5 paragraphs set forth on page 3 of memorandum dated April 28,
2017.
        3
                  The interview of Jane Doe No. 4 was conducted by Assistant United States Attorneys Nadia
Shihata and Marisa Seifan, and present during the interview was United States Department of Justice Office
of the Inspector General, Senior Special Agent Laura Riley. AUSA Nadia Shihata conducted the direct
examination of “Maria,” which, as stated above, included detailed testimony about the April 2016 allegation
of forcible rape. Also present in the courtroom throughout “Maria’s” testimony was Special Agent Laura
Riley. Therefore, the lead case agent and the lead prosecutor had actual knowledge of the interview of Jane
Doe No. 4. Notwithstanding a specific request for the pre-trial disclosure of precisely this type of evidence
(See,ECF No. 26, 27 and 28 Motion for Discovery of Brady-Kyles Evidence), the government never disclosed to
the defense that this interview took place (or provided a memorandum of the interview) until after a guilty
verdict, and in reply to a post-conviction Brady demand via a letter dated September 5, 2018. Nor did the
government solicit from “Maria” during her direct trial testimony, that Jane Doe No. 4 was even present
during her conversation(s) with other female inmates in relation to the April 2016 sexual encounter.

                                                     10
Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 11 of 21 PageID #: 2098

“Maria” spoke with, both prior to leaving for the Lieutenant’s Office and upon her return to the

housing unit on the date in April 2016, are inconsistent with and contradicted by the observations

and statements made by Jane Doe No. 4 during the interview on April 18, 2017.

Conversations in The Unit Prior To Going To Clean

        “Maria” testified at trial that on a date in April 2016, just prior to her discharge from custody

at the Metropolitan Detention Center and her transfer into Immigration custody, she saw Odis De

La Cruz in their housing unit and that they had a conversation about going to clean the Lieutenant’s

office. See, Trial Transcript, page 209, line 1 to 16 and, also page 210, line 25. “Maria” testified that

Odis De La Cruz told her that she could not accompany her to clean, since it was her visitation day

and that she was expecting a visitor. In response to a specific question about whether she went

alone or with any other inmate, “Maria” testified that she went to clean alone. See, Trial Transcript,

page 211, lines 7 to 16. “Maria” did not testify about speaking to any other person or any other

person being present during the conversation with Odis De La Cruz.4 “Maria’s” testimony is

contradicted by Jane Doe No. 4.

        During the April 18, 2017 interview, Jane Doe No. 4 informed the prosecutors and Special

Agent Riley that “something was going on between her and Lieutenant Martinez.” Jane Doe No. 4

told the prosecutors and Special Agent Riley that a few days before “Maria” left the Metropolitan

Detention Center, she (“Maria”) was called to clean the hospital area.” Jane Doe No. 4 had a

specific recollection, and recalled that Odis De La Cruz asked “Maria” “if she (“Maria”) wanted her

(De La Cruz) to go with her to clean.” “Maria” responded “no.” Jane Doe No. 4 then asked

“Maria,” if she (“Maria”) wanted her (Jane Doe No. 4) to go with her to clean, and “Maria” said “no

that she will go alone.” Jane Doe No. 4 recalled that “Maria” went to clean alone and that she returned



        4
                It is noteworthy that although “Maria” was specifically asked if she went alone or in the
accompany of another female inmate, “Maria” was not asked whether she had a conversation with any other
female inmate about accompanying her to clean the Lieutenant’s office.

                                                   11
Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 12 of 21 PageID #: 2099


about two hours later on that day. See, United States Department of Justice, Office of Inspector

General, Memorandum of Investigation dated April 27, 2017, ¶ 2 and ¶3, page 1.

        “Maria’s” testimony (Trial Transcript, page 211, lines 7 to 16) is contradicted by Jane Doe

No. 4's account and recollection of events. According to Jane Doe No. 4, two different female

inmates asked “Maria” if she wanted them to go with her to clean - Odis De La Cruz and Jane Doe

No. 4. “Maria” said no to both. However, the government did not disclose the April 18, 2017

interview until after the trial, and upon a post verdict Brady demand by the defense. As a result,

defense counsel was deprived of an opportunity to impeach “Maria,” deprived of an opportunity to

investigate the presence of Jane Doe No. 4 and to utilize this Court’s subpoena power to present

affirmative proof to the contrary - a witness to “Maria’s” self-serving, one sided testimony. And,

there is more.

Return To the Unit After Contact With Lieutenant Martinez

        “Maria” testified that the only inmate whom she had a conversation with after the alleged

forcible rape in April 2016 was Odis De La Cruz, and that she was informed that Odis De La Cruz

did not have a visit that day, after all. See, Trial Transcript, page 221, lines 8 to 16; See also, Trial

Transcript, page 211, lines 7 to 16. The impression left with the jury was un-impeached and

unchallenged - happenstance and just bad luck caused her to be alone in the Lieutenant’s office with

a man who she described as a “pig” (Trial Transcript pages 176, line 25 to page 177, line 2; page 202,

line 1 and page 330, line 21) that had last forcibly raped her two months earlier.5 “Maria” makes no

mention of a conversation with Jane Doe No. 4, nor is there is a question posed to “Maria” as to

whether she spoke with any other female inmate about her encounter with Lieutenant Martinez,

while she remained at the Metropolitan Detention Center.

        However, during the April 18, 2017 interview, Jane Doe No. 4 stated that she did, in fact,


        5
                “Maria” testified at trial that she did not have any sexual contact with Carlos Martinez from
the end of February 2016 until a day near the end of April 2016. See, Trial Transcript, page 209, lines 1 to 13.

                                                      12
Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 13 of 21 PageID #: 2100


have a conversation with “Maria,” wherein Jane Doe No. 4 specifically asked “Maria” “why she did

not want De La Cruz or her (Jane Doe No. 4), to come along (with her) to clean.” “Maria’s”

response, according to Jane Doe No. 4, was astonishing in view of the trial testimony solicited by

the government. According to Jane Doe No. 4, “Maria” responded that “it was because she was leaving

and was having relations with that man.” According to Jane Doe No. 4, this was the first time “Maria”

told Jane Doe No. 4 “about this.” See, United States Department of Justice, Office of Inspector

General, Memorandum of Investigation dated April 27, 2017, ¶ 3, page 1.

        A permissible inference to be drawn from the information provided by Jane Doe No. 4

during the April 18, 2017 interview, is that “Maria” wanted one last opportunity (without the

presence of Odis De La Cruz or Jane Doe No. 4) to be alone with Lieutenant Martinez, with whom

she was having relations. A timely and proper disclosure of the account provided by Jane Doe No.

4 during the April 18, 2017 interview would have given Carlos Martinez a fair opportunity to present

facts before the jury, that the April 2016 encounter did not result from happenstance or bad luck,

but rather was purposefully orchestrated for the purpose of a wanted sexual encounter, and not for

the purpose of forcible rape.6

        The suppression of the existence of Jane Doe No. 4 in the housing unit, and conversing with

“Maria” prior to her arrival at the Lieutenant’s office in April, deprived Carlos Martinez of the

opportunity to make a fair and reasoned arguments based upon the actual facts.

        The government successfully presented witnesses to establish that “Maria” loathed and

        6
                  Although in the introductory paragraph of the April 18, 2017 interview, it is stated that Jane
Doe No. 4 was “previously interview” and that “additional information” was being provided on the date of
the interview, the government has not provided a memorandum or notes from that prior interview or the
notes from the April 18, 2017 interview. This is significant since there were at least three law enforcement
persons present during the April 18, 2017 interview, and the memorandum appears to be typed 10 days after
the interview, since the April 18, 2017 interview is a follow up interview involving Jane Doe No. 4. In
addition, the defense has not been provided with any documentation that there were any further or follow up
interviews with Jane Doe No. 4 after April 18, 2017. This is significant, since Jane Doe No. 4's account of
events completely contradicts “Maria’s” trial testimony in relation to the April 2016 allegation of forcible
rape. This inconsistency certainly should have become clear and noted, when the government was preparing
its motion in limine in this case, and/or later, when Jane Doe No. 4 was prepped for the Eugenio Perez trial.

                                                      13
Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 14 of 21 PageID #: 2101


feared going to clean the Lieutenant’s office. Danilda Osorio testified that she would see “Maria”

before going to clean Lieutenant Martinez’s office, and that she was not happy to go, that she would

be upset and tired of going. See, Trial Transcript, page 567, 10 to 18. “Maria” testified that she did

not want to go clean the Lieutenant’s Office, because she knew that going to clean meant that she

was going to be raped again, and that’s is what happened. See, Trial Transcript, page 169, 17 to 25.

        According to the information provided by Jane Doe No. 4 during the April 18, 2017

interview, “Maria” was not upset about going to clean the Lieutenant’s Office, nor fearful of being

raped. Instead, “Maria” willingly went to clean alone, after not one, but two inmates asked to join

her in cleaning. Maria” told Jane Doe No. 4 that she wanted to be alone “because she was leaving and

was having relations with that man.” The prosecution failed to provide this important interview to

Carlos Martinez, thereby depriving him of a fair opportunity to put before the jury facts which

contradicted “Maria’s” testimony, and to which would have afforded counsel a fair opportunity to

directly challenge the forcible rape specifically charged under counts 17, 18 and 19 of the

indictment; and also raise reasonable doubt about reliability of the government’s proof and overall

theory of unwanted forcible rape in relation to all other charges where that claim was raised.

        Suppressing the existence of Jane Doe No. 4 and her conversations with “Maria” provided

the government with another advantage. In April 2016, Danilda Osorio, Melva Vaquez and Kiara

Maldonaldo were no longer inmates housed at the at the Metropolitan Detention Center, and

therefore could not serve as witnesses to corroborate or support “Maria’s” claim of forcible rape at

that time. See, Trial Transcript, page 640, line 15 (Kiara Maldonaldo); page 545, line 16 (Danilda

Osorio); page 572 line 12 (Danilda Osorio); page 329, line 4 to 5 (Melva Vasquez). However, at the

first opportunity that “Maria” was later reunited with her friends in Immigration custody, she

showed them bruises on her arm as evidence of a forced sexual encounter. See, Trial Testimony,

page 229, line 7 to 20 (Melva Vasquez) and page 593, line 17 to 21 (Danilda Osorio).

        While the government presented testimony that the female detainees, Danilda Osorio and

                                                   14
Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 15 of 21 PageID #: 2102

Melva Vasquez, observed bruise marks on “Maria’s” arm when she arrived at Immigration, thereby

providing corroboration of “Maria’s” testimony that she was engaged in an unwanted forcible sexual

encounter, there is no mention - in the April 18, 2017 interview - that Jane Doe No. 4 observed any

marks on “Maria’s” arm, nor is there mention of any other fact to support a conclusion that

“Maria’s” encounter in April 2016 was anything other than a wanted rendevous with a man whom

she was having relations with. See, United States Department of Justice, Office of Inspector

General, Memorandum of Investigation dated April 27, 2017, ¶ 3, page 1.

        The failure to disclose the existence of Jane Doe No. 4 as a witness to the events at the

Metropolitan Detention Center in April 2016 denied Carlos Martinez a fair to opportunity to

challenge whether those bruise marks, if they existed at all, were connected to the encounter that

took place with Carlos Martinez.

        There also appears to be no follow up interview with Jane Doe No. 4, after April 18, 2017,

on matters related to “Maria.” Notwithstanding that this case involved the comparison of

voluminous Bureau of Prisons work detail and assignment records, various Metropolitan Detention

Center inmate visitation records, voluminous Face Book records, the review of voluminous

photographs with witnesses, dozens of interviews with Bureau Prison Correction Officers of various

ranks and assignments, dozens of interviews with female detainees and the review of those female

detainees interviewed to support the filing of an accurate pre-trial motion in limnine seeking relief

pursuant to Rule 412, inter alia., no prosecutor or case agent ever bothered to conduct a follow up

interview with Jane Doe No. 4, to clarify or resolve any of the obvious inconsistencies between the

observations disclosed during the April 18, 2017 interview and the testimony of “Maria.”7

        7
                  Although Jane Doe No. 4 was prepped for the trial in United States v. Eugenio Perez, 17 Cr.
280 (KAM), and called as a witness, at no time did the same government prosecutors address these glaring
inconsistencies or decide, on their own, to provide the April 18, 2017 interview to counsel for Carlos
Martinez. Were this court to conduct a hearing, upon information and belief, there would be an admission
that this interview was, in fact, reviewed with Jane Doe No. 4 prior to her testimony in the Perez trial before
Judge Matsumoto, and that the memorandum was not turned over, despite the broad obligation imposed
upon government prosecutors, pursuant to the Department of Justice, United States Attorneys’ Manual, § 9-
5.001.

                                                      15
Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 16 of 21 PageID #: 2103



        Furthermore, there is not any notation in the memorandum of the April 18, 2017 interview,

that Jane Doe No. 4 was asked to explain what was meant by “relations” during the interview. The

word “relations” was not a term used by Danilda Osorio, Melva Vasquez or Kiara Maldonaldo

during their testimony describing “Maria’s” conversations and appearances, after and/or before,

“Maria’s” encounters with Carlos Martinez. To the contrary, each women used provocative

descriptive terms such as “penetrate,” “grab,” “force,” “crying,” “anxiety,” “fear,” “change in

behavior” during their prepared trial testimony. These terms were in response to questions solicited

to support an inference that “Maria” was the subject of unwanted, forced sexual acts. Remarkably,

though, the interview of the one witness who did not support this view or the government’s theory

was not disclosed to the defense until a post trial Brady demand was made.

The Testimony of Jane Doe No. 4 was Relevant and Material

        The failure to disclose information provided by Jane Doe No. 4 during the April 18, 2017

interview deprived Carlos Martinez of the ability to present at trial relevant and material information

on the issue of whether the evidence was sufficient to support a finding of forcible sexual

encounters.

        Evidence is relevant if it has a tendency to prove the existence of a material fact, a fact of

consequence to the determination of the case. A material fact is a fact of consequence to the

determination of the case. Material facts include those facts essential to establishing the elements of

the charged offense. This includes those facts from which those ultimate facts can be inferred.

New York Evidence Handbook, Rules, Theory and Practice, b Martin, Capra and Rossi, §4.1.1,

pages 120-122.

        As stated above, fifteen of the twenty counts in the indictment contained an essential

element that required the jury to make a specific finding that Carlos Martinez used physical force to


                                                   16
Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 17 of 21 PageID #: 2104



commit various acts of aggravated sexual abuse.8 See also, The Courts Jury Instructions, Trial Transcript,

pages 1084, 1087, 1088, 1089 and 1090. Each count required a finding of forcible rape, and

“Maria” testified that Carlos Martinez used fear and physical force to cause her to engage in various

sexual acts with him against her will on multiple occasions. Therefore, the observations of witnesses

provide the jury with information probative to establishing whether “Maria” was in fear or exhibited

signs of being subjected to physical force - such as anxiety, crying, change in behavior, etc. In fact,

the government solicited such information from its witnesses. See, for example Trial Transcript,

pages 446, line 28 to page 449, line 24; page 560, line 23 to 25, page 561, line 4 to 12; page 633, line

12; page 640, line 17 to 21.

        Naturally, the conversations that “Maria” had prior to going to clean the Lieutenant’s Office

on the last occasion in April 2016, and her conversations upon her return from cleaning, along with

“Maria’s” stated reasons, during those conversations, for wanting to go (and actually going) alone to

the Lieutenant’s Office, are all material to whether “Maria” was placed in fear, threatened and

subjected to a forced sexual encounter - as she claimed during her testimony.9


        8
                  Specifically, the indictment charged Carlos Martinez with the deprivation of the civil rights
of a detainee identified as Jane Doe, by using force to commit various aggravated acts of sexual abuse against
her in violation of 18 U.S.C.§ 242 (Counts 1, 5, 9, 13, 17, 18). The indictment also charged Carlos Martinez
with multiple counts of aggravated sexual abuse in a federal prison, by causing Jane Doe to engage in various
sexual acts, by using force against her. 18 U.S.C. § 2241(a)(1)(counts 2, 3, 6, 7, 10, 11, 14, 15, 19). Finally, the
indictment charged Carlos Martinez with multiple counts of sexual abuse of a ward by causing Jane Doe to
engage in various sexual acts, while she was in official detention at a federal prison and when she was under
custodial, supervisory and disciplinary authority in violation of 18 U.S.C. §2243(b)(counts 4, 8, 12, 16, 20 - no
finding of force required).
        9
                  As stated above, fifteen of the twenty counts in the indictment contained an essential
element, which required the jury to make a specific finding that Carlos Martinez used physical force to commit
various acts of aggravated sexual abuse. See also, The Courts Jury Instructions, Trial Transcript, pages 1084,
1087, 1088, 1089 and 1090. Each of these counts required a finding of forcible rape, and “Maria” testified
that Carlos Martinez used fear and physical force to cause her to engage in various sexual acts with him
against her will on multiple occasions. Therefore, the observations of witnesses provide the jury with
information probative to establishing whether “Maria” was in fear or exhibited signs of being subjected to
physical force - such as anxiety, crying, change in behavior. In fact, the government solicited such
information from its witnesses. See, for example Trial Transcript, pages 446, line 28 to page 449, line 24;
page 560, line 23 to 25, page 561, line 4 to 12; page 633, line 12; page 640, line 17 to 21.

                                                        17
Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 18 of 21 PageID #: 2105


Testimony of Women Detained at the Metropolitan Detention Center

        During its case in chief, the government presented the testimony of Danilda Osorio, Melva

Vasquez and Kiara Maldonaldo. These three witnesses were called by the government to establish

facts upon which the jury could infer that “Maria” was subjected to unwanted forcible sexual

encounters with Carlos Martinez, while she was cleaning the Lieutenant’s office. The foundation for

the admission of the testimony of Danilda Osorio, Melva Vasquez and Kiara Maldonaldo was

supplied by the testimony of “Maria.”

        “Maria” testified that she had conversations with other female inmates at the Metropolitan

Detention Center, and that she told them she was physically forced into sexual acts by Carlos

Martinez while she was cleaning the Lieutenant’s office. See, Trial Transcript, page 325, line 19 to

25. “Maria” identified those women as Danilda Osorio, Melva Vasquez and Kiara Maldonaldo.

Trial Transcript, page 137, line 14 to 17; page 328, line 25.10

        Danilda Osorio, Melva Vasquez and Kiara Maldonaldo each testified to conversations that

they had individually and/or in a group, both prior to and/or after “Maria” complained of unwanted

sexual contact with Carlos Martinez. The women testified that “Maria” told them she was forcibly

penetrated; (Trial Transcript, page 633, line 4 to page 634, line 24 - Kiara Maldonaldo); that “Maria”

showed them bloody panties (Trial Transcript, page 633, line 4, page 634, line 18 - Kiara

Maldonaldo); that “Maria” was upset and constantly crying - something had happened to her; (Trial

Transcript, page 561, line 4 to 12 - Danilda Osorio; page 563, line 4 to 20 - Danilda Osorio; page



        10
                  However, “Maria” never testified to having a conversation with Jane Doe No. 4 about her
sexual encounters, nor did she ever identify Jane Doe No. 4 as being present when she was having
conversations with the other women about her sexual encounters, or being present in any conversations
about cleaning the Lieutenant’s Office in general. Jane Doe No. 4 was conspicuously absent from the totality
of “Maria’s” testimony. And, notwithstanding their presence at the interview on April 18, 2017, the
prosecutors did not ask “Maria” or any of the other women about the presence of Jane Doe No. 4 at all, even
though there was testimony that “Maria” had a conversation with someone named “Felicia,” about going
down to clean the Lieutenant’s Office in April 2016. There were simply no questions about the presence of
or “Maria’s” conversations with Jane Doe No. 4. See, Trial Transcript, page 210, line 22 to page 211, line 2.

                                                     18
Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 19 of 21 PageID #: 2106



446, line 25 to page 449, line 24 - Melva Vasquez); that “Maria” was saddened by the encounters,

and changed her social habits, staying in bed and not socializing as she did previously (Trial

Transcript, page 640, line 17 to 21); that ‘Maria” had anxiety and fear (Trial Transcript, page 560,

line 23 to 25 - Danilda Osorio); that she was often crying (Trial Transcript, page 563, line 19 to 20 -

Danilda Osorio); that on one occasion “Maria” spoke of being grabbed and penetrated from behind

and that she appeared to be “freaked out;” (Trial Transcript, page 633, line 4 to 25; page 636, line 13

to 16 - Kiara Maldonaldo); that during a conversation the day after one such encounter, “Maria”

stayed in bed and did not want to work, (Trial Transcript, page 640, line 17 to 21); and finally, that

on one occasion, in Immigration custody, “Maria” showed them bruises and finger marks on her

arm, where Carlos Martinez had forcibly grabbed her when he penetrated her during the April 2016

sexual encounter; (Trial Transcript, page 229, line 7 to 20 - “Maria”); page 593, line 17 to 21 -

Danilda Osorio).

        The failure to disclose to the April 18, 2017 interview of Jane Doe No. 4, deprived Carlos

Martinez of the ability to put before jury the testimony of a material witness whose observations

contradicted and exposed the trial testimony of “Maria,” that she was forcibly raped during her

sexual encounter with Carlos Martinez in April 2016 - at a time period where Danilda Osorio, Melva

Vasquez and Kiara Maldonaldo were no longer being detained at the Metropolitan Detention

Center. See, Trial Testimony, page 566, line 19 to 25. The testimony of Jane Doe No. 4 is every bit

as much relevant and material as the testimony of the government witnesses Danilda Osorio, Melva

Vasquez and Kiara Maldonalo.

The Timing of the Disclosure of the April 18, 2017 Interview

        Citing Kyles v. Whitley, 514 U.S. 419 (1995), Carlos Martinez filed a pre-trial Brady demand,

seeking disclosure of precisely the type of information set forth by Jane Doe No. 4 during the April


                                                   19
Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 20 of 21 PageID #: 2107



18, 2017.11 In Kyles the Supreme Court placed an affirmative duty upon the prosecutors to

specifically inquire of each investigating officer whether he or she is aware of any such exculpatory

information. Kyles v. Whitley, supra, 514 U.S. at 438, 509. In addition, as alluded to above, the

Department of Justice, United States Attorneys’ Manual, § 9-5.001 sets forth a broader concept of

prosecutorial responsibility for government prosecutors, mandating the disclosure of information

inconsistent with any element of any crime charged against the defendant, regardless of whether the

prosecutor believes such information will make the difference between conviction and acquittal of

the defendant for a charged crime, and mandating the disclosure of any information that either casts

a substantial doubt upon the accuracy of any evidence - including but not limited to witness

testimony - the prosecutor intends to rely on to prove an element of any crime charged, or might

have a significant bearing on the admissibility of other prosecution evidence (in this case the

government’s motion in limnine seeking relief pursuant to Rule 412). Notwithstanding the defense’s

specific demand for precisely the type of evidence discussed in Supreme Court case authorities and

the Department of Justice, United States Attorney Manual, no such inquiry or search was conducted

by the prosecutors in this case.

        In addition, it is a chilling reality that had Eugenio Perez entered a guilty plea instead of

electing to proceed to trial in United States v. Eugenio Perez, 17 Cr. 280 (KAM), Carlos Martinez would

never have discovered that the April 18, 2017 interview had ever taken place. The government

insisted that the trial of Carlos Martinez precede the trial of Eugenio Perez. The order of the

commencement of two trials effectively served to prevent Carlos Martinez from having any


        11
                  Carlos Martinez requested that the government provide him with the statements of
any individual which are: [1] inconsistent or contradictory with prior statements made by those
individuals; [2] inconsistent or contradictory with the statements of others interviewed; and [3]
inconsistent or contradictory with the government's theory of prosecution in its case against him.
The defendant requested the production of these statements or evidence, whether the government
intends to call the individual as a witness. See, Defense Memorandum, ECF Doc No. 27, at pages 6
through 8.

                                                    20
Case 1:17-cr-00281-ERK Document 82 Filed 11/29/18 Page 21 of 21 PageID #: 2108


knowledge of the April 18, 2017 interview, and the material information contained therein.

        The government did not call Jane Doe No. 4 as a witness in Carlos Martinez’s trial, and

therefore, did not provide any Rule 3500 materials related to prior statements of Jane Doe No. 4.

While Danilda Osorio, Melva Vasquez and Kiara Maldonaldo were called as witnesses to

corroborate sexual encounters alleged to have occurred on dates between December 2015 through

February 2016, no such witnesses were called to describe conversations with “Maria” in relation to

the April 2016 sexual encounter with Carlos Martinez. Therefore, Carlos Martinez, relying upon the

testimony of “Maria,” as well as the information disclosed and arguments advanced by the

government throughout the trial, (Trial Transcripts, page 343, line 2 to 18; page 345, line 9 to page

346, line 2, and page 348, line 25 to 349, line 9), had no idea that “Maria” was conversing with Jane

Doe No. 4 before and after the sexual encounter at the end of April 2016; and had no idea that Jane

Doe No. 4 provided a completely different account of the sexual encounter which took place

between Lieutenant Perez, “Maria” and Jane Doe No. 4. (Trial Transcripts, page 343, line 2 to 18;

page 345, line 9 to page 346, line 2).

        As a result of the foregoing facts and circumstances, Carlos Martinez must be granted a new

trial, wherein he will provided a fair opportunity to challenge the government’s motion to preclude

evidence; a fair opportunity to impeach the government’s witness; and a fair opportunity to

affirmatively present evidence to challenge the government’s theory of its prosecution - that he

physically forced “Maria” to engage in unwanted sexual encounters.

        WHEREFORE, your declarant prays for an Order granting the relief requested in the

Notice of Motion, and for such other and further relief as this Court may deem just and proper.

Dated: New York, New York
       November 29, 2018



                                                   Anthony L. Ricco

                                                  21
